Name: Commission Regulation (EEC) No 2375/89 of 1 August 1989 on the supply of refined sunflower oil to the Arab Republic of Egypt as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 8 . 89 Official Journal of the European Communities No L 225/19 COMMISSION REGULATION (EEC) No 2375/89 of 1 August 1989 on the supply of refined sunflower oil to the Arab Republic of Egypt as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Council Regulation (EEC) No 1750/89 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and : organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 14 July 1989 on the supply of food aid to Egypt, the Commission allocated to this country 6 000 tonnes of refined sunflower oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined sunflower oil to Egypt in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 1 August 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 172, 20 . 6. 1989, p. 1 . 0 OJ No L 136, 26. 5. 1987, p . 1 . (4) OJ No L 204, 25 . 7. 1987, p. 1 . No L 225/20 Official Journal of the European Communities 3. 8 . 89 ANNEX 1 . Operation Nos (') : 379 to 381 /89 and 409 to 411 /89 2. Programme : 1989 3. Recipient : Arab Republic of Egypt 4. Representative of the recipient^2): Ambassade de la RÃ ©publique Arabe d'Ã gypte, section commer ­ ciale, 522 avenue Louise, B-l 050 Bruxelles ; tel. (02)64732 27, telex 64809 COMRAU B 5. Place or country of destination : Egypt 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8, 1987, p. 3 (under IIIA.2) 8 . Total quantity : 6 000 tonnes net 9 . Number of lots : six (A : 1 000 tonnes ; B : 1 000 tonnes ; C : 1 000 tonnes ; D : 1 000 tonnes ; E : 1 000 tonnes ; F : 1 000 tonnes) 10 . Packaging and marking : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  new drums of 200 litres or 200 kilograms,  the drums must carry the following wording : 'ACTIONS No 379 TO 381 /89 AND 409 TO 411 /89 / SUNFLOWER OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO EGYPT 11 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment stage : 3 . 10 . 1989 to 31 . 10. 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (4): tendering 20. Date of expiry of the period allowed for submission of tenders : 22. 8 . 1989, not later than 12 noon. Tenders shall be valid until 12 midnight on 23 . 8 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 5. 9. 1989, not later than 12 noon. Tenders shall be consi ­ dered valid until 12 midnight on 6. 9 . 1989 (b) period for making the goods available at the port of shipment : 17 . 10 . 1989 to 14. 11 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : 15 ECU per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 nie de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  3. 8 . 89 Official Journal of the European Communities No L 225/21 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to contact by the successful tenderer : Mme Henrich, DÃ ©lÃ ©guÃ ©, 6 IBN Zanki Str. Cairo Zamalek ; telex 94258 EUROP UN-CAIRO. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must be endorsed by an Egyptian Embassy or Consulate . 0 Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05